Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17008368 filed on 08/31/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 12/06/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable subject matter 
Claims 4-6, 9 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kazuhiro et al. (WO 2016002057).
inter alia, the step of: “a metal semiconductor compound layer provided between the fourth semiconductor region and the first electrode, wherein a fifth distance between the first portion and the second portion in the second direction is larger than a fourth width of the metal semiconductor compound layer in the second direction”.
With respect to dependent claims 5-6, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the first portion is separated from the first electrode”.
With respect to dependent claim 9, the cited prior art does not anticipate or make obvious, inter alia, the step of: “an eighth semiconductor region provided between the first semiconductor region and the seventh semiconductor region and surrounding the second semiconductor region, the third semiconductor region, and the fourth semiconductor region, a first conductivity type impurity concentration of the eighth semiconductor region being higher than the first conductivity type impurity concentration of the first semiconductor region, and wherein the first conductivity type impurity concentration of the fifth semiconductor region is lower than the first conductivity type impurity concentration of the eighth semiconductor region”. (Note that Kazuhiro et al. disclose seventh semiconductor region as element 104 in Fig. 13).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro et al. (WO 2016002057).
Regarding independent claim 1, Kazuhiro et al. teach a semiconductor device comprising:
a first electrode (Fig. 13, element 108); 
a second electrode (Fig. 13, elements 109); and 
a semiconductor layer (Fig. 13, elements 110, 111, 112) provided between the first electrode and the second electrode, the semiconductor layer having a first plane in contact with the first electrode and a second plane in contact with the second electrode, the semiconductor layer including: 
a first semiconductor region (Fig. 13, element 112) of a first conductivity type in contact with the first electrode; 
a second semiconductor region (Fig. 13, element 107) of a second conductivity type provided between the first plane and the first semiconductor region, the second semiconductor region extending in a first direction parallel to the first plane and in contact with the first electrode; 
a third semiconductor region (Fig. 13, element 107) of the second conductivity type provided between the first plane and the first semiconductor region, the third semiconductor region extending in the first direction and in contact with the first electrode; 

a fifth semiconductor region (Fig. 13, element 119, n+ type) of the first conductivity type provided between the first semiconductor region and the fourth semiconductor region, a first conductivity type impurity concentration of the fifth semiconductor region being higher than a first conductivity type impurity concentration of the first semiconductor region, the fifth semiconductor region including a first portion (Fig. 13 discloses first and second portion), 
wherein a first width of the fourth semiconductor region in a second direction parallel to the first plane and perpendicular to the first direction is larger than a second width of the second semiconductor region in the second direction (Fig. 13), 
wherein a first distance between the second semiconductor region and the first portion in the second direction is smaller than a second distance between the second semiconductor region and the fourth semiconductor region in the second direction (Fig. 13), and
wherein a third width of the first portion in the second direction is smaller than the first width (Fig. 13).
Regarding claim 2, Kazuhiro et al. teach wherein the fifth semiconductor region further includes a second portion (Fig. 13 discloses first and second portion), the first semiconductor region is interposed between the first portion and the second portion, 
Regarding claim 7, Kazuhiro et al. teach wherein the semiconductor layer further includes a sixth semiconductor region (Fig. 13, element 104) of the second conductivity type provided between the first plane and the first semiconductor region, the sixth semiconductor region extending in the first direction, the sixth semiconductor region being in contact with the first electrode, and the second semiconductor region being interposed between the fourth semiconductor region and the sixth semiconductor region.
Regarding claim 8, Kazuhiro et al. teach  wherein the second distance is smaller than a seventh distance between the sixth semiconductor region and the second semiconductor region (Fig. 13).
Regarding claim 10, Kazuhiro et al. teach wherein the semiconductor layer is a silicon carbide layer (description section discloses silicon carbide).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al. (WO 2016002057).
Regarding claim 3, Kazuhiro et al. teach wherein a shape of the fifth semiconductor region viewed from a third direction perpendicular to the first plane is an annular shape (Kazuhiro et al. teach some of the elements in annular shape (i.e. the guard rings are shaped in an annular form), accordingly it would be obvious to one of ordinary skill in the art to choose an annular shape for the fifth region as it is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813